DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive.
With respect to claim 9 Applicant argues Kim does not disclose “adjusting, by the electronic device, based on a difference between an actual image effect and a desired image effect of the preview image, values of a light supplement parameter of a flash array distributed adjacent to the camera and arranged in the electronic device together with the camera” as in Kim the electronic device 100 is separately arranged from the lighting device while in the claim “the flash array is defined to be distributed adjacent to the camera and arranged in the electronic device together with the camera”.
The Examiner respectfully disagrees with Applicant’s argument.  As written the claim states “a flash array distributed adjacent to the camera and arranged in the electronic device together with the camera”.  Applicant presumes the claim must be interpreted where the electronic device of the claim is electronic device 100 in Kim.  However, nothing in the amendment claim requires this.  As written the “electronic device” of the claim could be interpreted as the entire system of Kim, which clearly includes the lights within the system.  Additionally, as amended, the claims do not disclose how the flash array is “distributed adjacent to the camera”.  The term adjacent can have multiple appropriate definitions as used within the claims which would include merely being “nearby” or “not distant”.  As the lights of Kim are needed to properly illuminate the scene for the camera the Examiner and one of ordinary skill in the art would recognize they are “nearby” or “not distant” to the camera and therefore “distributed adjacent to the camera” or they would not be able to affect the illumination of the scene.
Applicant further argues does not disclose the amended limitations of the claim as Kim adjustment of values “have been performed and completed” “before the electronic device acquiring the image according to the shooting instruction” occurs concluding “[i]n Kim, the acquired image is obtained before the adjustment of the lighting parameter, while the acquired image is obtained after the adjustment of the lighting apparatus in claim 9.”
The Examiner respectfully disagrees with Applicant’s interpretation of Kim.  Cited paragraph 61 of Kim discloses that light adjustment may come in response to the photographing icon 52 being pressed (because prior examples has adjustment done continuously prior to pressing photographing icon 52).  Paragraph 57 states that the purpose of photographing icon 52 is to capture, store and then display and image upon a user request (i.e. the pressing of the icon).  If one where to take the picture that is to be stored and display because the icon was pressed before the lighting adjustment is done the entire benefit of Kim is removed (i.e. to take an image with a desired lighting effect).  So what paragraph 61 of Kim is discloses is that instead of doing the lighting adjustments prior to an image capture request, you could also wait for the request, do the lighting adjustment and then capture and store and image taken with the new lighting.  Thus, Kim does not disclose the acquired image is obtained before the adjustment of the lighting parameters, it discloses the acquired image is taken after the image capture request and after the light is then adjusted in response to the request, just as claim 9.
Claims 14 and 19 are similar not allowable for reason as discussed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12, 14-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2019/0394383 A1 to Kim et al.
With respect to claim 9 Kim discloses, in Fig. 1A-10, a method for image acquisition (paragraph 32 and 57), comprising: acquiring, by an electronic device (where the system of Kim is the electronic device), a preview image obtained by camera preview from a camera (paragraph 58-59); and adjusting, by the electronic device, based on a difference between an actual image effect and a desired image effect of the preview image (paragraph 50-52; where the flash array is an area comprising all possible lights under control), values of a light supplement parameter of a flash array distributed adjacent to the camera and arranged in the electronic device together with the camera (Fig. 3B; where you can see the system and that the camera and lights are adjacent as the effect the lighting of the scene for the camera), wherein the light supplement parameter comprises at least one of following parameters: a number of lighted flashes in the flash array, or a light supplement brightness of the lighted flashes (paragraph 27; where on/off is a number of lights control and dimming is a brightness control), detecting, by the electronic device, a shooting instruction after adjustment of the values of the light supplement parameter of the flash array (paragraph 57); and upon detection of the shooting instruction, acquiring, by the electronic device, an image in an acquisition region corresponding to a region irradiated by the flash array after the adjustment of the values of the light supplement parameter (paragraph 57 and 61).
With respect to claim 10 Kim discloses, in Fig. 1A-10, the method of claim 9, wherein adjusting, based on the difference between the actual image effect and the desired image effect of the preview image, the values of the light supplement parameter of the flash array further comprises: determining a region to be supplemented with light from the preview image based on multiple difference values, each being a difference value between an actual image effect and a desired image effect of a respective one of regions of the preview image (paragraph 60; where a face and a body can be used to determine the lighting effect changes, each of these would be considered a region to be supplemented); determining, according to a preset mapping relationship between the regions of the preview image and flashes, one or more flashes corresponding to the region to be supplemented with light (paragraph 51-52; where the lights are adjusted and this is based on their positions); and adjusting values of the light supplement parameter of the one or more flashes corresponding to the region to be supplemented with light (paragraph 60).
With respect to claim 11 Kim discloses, in Fig. 1A-10, the method of claim 10, wherein determining the region to be supplemented with light from the preview image based on multiple difference values further comprises: for each of the regions of the preview image, determining whether an actual brightness parameter value of one region is less than a desired brightness parameter value of the region; and determining a region in which the actual brightness parameter value is less than the desired brightness parameter value as the region to be supplemented with light (paragraph 53-54; where various lights are increased or decreased so they match the desired lighting effect, thus the actual light vs the needed light is known and adjusted accordingly).
With respect to claim 12 Kim discloses, in Fig. 1A-10, the method of claim 11, wherein adjusting the values of the light supplement parameter of the one or more flashes corresponding to the region to be supplemented with light comprises at least one of the following: increasing a number of lighted flashes corresponding to the region to be supplemented with light; or increasing the light supplement brightness of the lighted flashes corresponding to the region to be supplemented with light (paragraph 54; where at least a brightness is changed).
Claims 14-17 are rejected for similar reason as Claims 9-12 as they are corresponding apparatus claims where a processor/memory configuration provides the same operations.  Kim discloses using a processor/memory configuration in paragraph 24 and 137-138.
With respect to claim 19 Kim discloses, in Fig. 1A-10, a non-transitory computer readable storage medium, including instructions, which, when executed by a processor of an electronic device, enables the electronic device to perform steps of the image acquisition method of claim 9 (paragraph 137-138).
With respect to claim 20 Kim discloses, in Fig. 1A-10, the non-transitory computer readable storage medium of claim 19, wherein adjusting, based on the difference between the actual image effect and the desired image effect of the preview image, the values of the light supplement parameter of the flash array comprises: determining a region to be supplemented with light from the preview image based on multiple difference values, each being a difference value between an actual image effect and a desired image effect of a respective one of regions of the preview image (paragraph 60; where a face and a body can be used to determine the lighting effect changes, each of these would be considered a region to be supplemented); determining, according to a preset mapping relationship between the regions of the preview image and flashes, one or more flashes corresponding to the region to be supplemented with light (paragraph 51-52; where the lights are adjusted and this is based on their positions); and adjusting values of the light supplement parameter of the one or more flashes corresponding to the region to be supplemented with light (paragraph 60).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

September 20, 2022